Exhibit 10.59

 

LOGO [g7195871958.jpg]             

CONSOL Energy Inc.

Consol Plaza

1800 Washington Road

Pittsburgh, PA 15241-1421

          March 16, 2005                phone:    412/831-4018               
fax:    412/831-6677                e-mail:    brettharvey@consolenergy.com     
          web:    www.consolenergy.com

Stephen E. Williams

110 Richmond Drive

Pittsburgh, PA 15215

            

J. BRETT HARVEY

President and Chief Executive Officer

 

Dear Mr. Williams:

 

The purpose of this Letter Agreement is to confirm and record our understanding
with respect to your termination of employment, the resolution of certain claims
and disputes that have arisen or may arise between us, the waiver and release by
you of claims against Consol Energy Inc. (Company); and certain other terms and
conditions, all as more fully described in this Agreement. It is the result of
discussions initiated by your legal counsel, James Carroll, Esq., on your
behalf, and this Letter Agreement supercedes our letter to you dated February 9,
2005 and signed by you on that same date.

 

Accordingly, intending to be legally bound hereby, the Company and you have
agreed as follows:

 

1. Effective February 9, 2005 your employment with the Company terminated. This
action does not constitute a severance under any Company Severance Plan. You
acknowledge that you have received a full and complete explanation of the
benefits applicable to you from a representative of the Company’s Human
Resources Department. The explanation reflects the fact that the lump sum cash
payment described in paragraph 2 below is being paid in consideration of your
complete release of any and all claims that you may have, or may have had, as
set forth in paragraph 5 of this letter, and in consideration of the other
promises made by you in this letter. This explanation included listing each
benefit plan, your eligibility or ineligibility in each of those plans, any and
all actions required by you prior to the termination of your employment and any
and all options available in connection with continuing any benefit coverage,
including continuation of group medical benefits under COBRA, and you hereby
acknowledge that you have reviewed that information and understand it.

 

2. (a) In exchange for the release given by you to the Company as set forth in
section 5 hereof, and in exchange for all other promises made by you in this
Agreement, the Company, agrees to pay you a lump sum cash payment in the amount
of Four Hundred Twenty Eight Thousand Dollars ($428,000), minus all required tax
or other deductions. This amount is comprised of an amount equal to nine (9)
months of your pay ($202,500)

 

6



--------------------------------------------------------------------------------

plus your 2004 short term incentive compensation of $202,500.00, plus $23,000
(an amount equal to an estimated Company unvested match in its 401k plan). This
net amount is payable upon fourteen (14) days’ notice from you, and not earlier
than March 31, 2005, nor later than August 31, 2005.

 

(b) Subject to the following changes, your stock options and restricted stock
units will continue to be governed by the applicable agreement. With respect to
stock options, your Nonqualified Stock Option Agreement is amended by deleting
Section 4 other than subsection (b) thereof which is amended and restated to
provide that your unvested stock options that were awarded to you prior to the
date of this letter will continue to vest on the anniversaries of the Grant Date
in accordance with the vesting schedule in your Nonqualified Stock Option
Agreement and that you may exercise vested stock options until the Expiration
Date specified in your Nonqualified Stock Option Agreement. With respect to your
restricted stock awards, the Special Vesting Rules and Forfeitability sections
of the Terns and Conditions of your restricted stock awards are amended and
restated to provide that your unvested shares continue to vest on April 27 of
each year following termination of your employment in accordance with the
respective vesting schedules of your restricted stock awards and that vested
shares will be delivered to you immediately upon vesting. The intent of the
foregoing sentences is that you will continue to vest in your stock options and
restricted stock units that were awarded to you prior to the date of this Letter
agreement in your Nonqualified Stock Option Agreement, your Restricted Stock
Unit Agreement and the Shares Success Award Agreement and that your vesting
schedule will continue in accordance with those agreements.

 

(c) In addition, the Company agrees, upon your reasonable request, to reimburse
you for legal fess actually incurred by you in considering this Letter Agreement
in a sum not to exceed $6,500.

 

(d) You recognize and acknowledge that Section 409A of the Internal Revenue Code
may affect the timing and/or recognition of payments hereunder, and/or under
plans applicable to you, and may impose upon you certain taxes or other charges
for which you are and will remain solely responsible. The Company will, in good
faith, reasonably work with you to minimize any tax consequences of the
consideration paid to you under this Letter Agreement. You further acknowledge
and agree that the amounts paid under this Agreement constitute additional
consideration to you that would not be paid to you by the Company, but for this
Letter Agreement.

 

3. You agree that all records, e-mails, reports, designs, patents, business
plans, maps, diagrams, schedules, geological and mining data, financial
statements, manuals, memoranda, lists, research and development plans and
products, and other property delivered to or compiled by you or others, by or on
behalf of the Company or its vendors, partners, or customers, that pertain to
the business of the Company, shall be and remain the property of the Company.

 

In addition, you have agreed that all correspondence, e-mails, reports, maps,
plans, diagrams, reports, and other similar documents or data pertaining to the
business,

 

7



--------------------------------------------------------------------------------

activities or future plans of the Company (and all copies thereof), and all
identification cards, security devices, keys, passwords and all other property
of the Company that are in your possession will have been delivered by you to
the Company.

 

4. You and the Company are parties to a certain Change-in-Control and Severance
Agreement dated as of July 21, 2003 (the CIC/Severance Agreement), a copy of
which has been provided to you. You and the Company hereby agree that a “Change
in Control” has not occurred, and that agreement terminates immediately.

 

5. In exchange for the consideration set forth in paragraph 2 above, and all
other promises set forth in this Agreement, you do hereby waive and release the
Company, its affiliates, predecessors, successors, assigns, benefit or other
plans sponsored by it, and the past or current officers, directors, employees,
attorneys, agents and shareholders of any of them (“Company Releasees”) from any
and all disputes, claims, charges, complaints or causes of action of any kind,
which, in any manner, arise from or involve your employment with the Company,
your separation of employment from the Company or any other matter whatsoever.
These waived and released disputes, claims, charges, complaints or causes of
action include everything that has arisen (or might arise from) anything up to
and including the time of your execution of this Agreement including (but not
limited to) all disputes, claims, charges, complaints or causes of action
arising under or related in any way to the following:

 

  •   Title VII of the Civil Rights Act of 1964, as amended;

 

  •   The Age Discrimination in Employment Act of 1967, as amended;

 

  •   The Employee Retirement Income Security Act of 1974, as amended;

 

  •   The Americans with Disabilities Act;

 

  •   The Federal Rehabilitation Act;

 

  •   The Civil Rights Acts of 1991, 1871 or 1855, and Sections 1981 through
1988 of Title 42 of the United States Code;

 

  •   The National Labor Relations Act, as amended;

 

  •   The Older Workers Benefit Protection Act;

 

  •   The Fair Labor Standards Act, as amended;

 

  •   The Family and Medical Leave Act;

 

  •   The Pennsylvania Human Relations Act, as amended;

 

  •   The Pennsylvania Wage Payment and Collection Law, as amended;

 

  •   Any and all other federal, state, county, city, local and other laws,
statutes, ordinances or regulations relating to civil rights, employment, sex
discrimination, age discrimination, or otherwise;

 

  •   The Sarbanes-Oxley Act of 2002, including without limitation section 806
thereof (18 U.S.C.A. section 1514A);

 

  •   Any and all allegations involving discrimination and/or age, sex, sexual
harassment, benefit plan rights, race (including harassment), color, religion,
national origin, handicap or disability, retaliation, accommodation, veteran
status, breach of contract, wrongful termination, defamation, public policy,
retaliation, failure to hire, seniority rights, failure to promote, failure to
train, pain and suffering, intentional infliction of emotional distress, and/or
negligence;

 

8



--------------------------------------------------------------------------------

  •   Any and all allegations and/or demands for costs, fees or other expenses,
including attorneys’ fees; and

 

  •   Any and every other alleged legal right or entitlement of any kind,
including any benefits, distributions, or payments from any benefit, severance,
payroll, compensation or other plan, excepting compensation and benefits in the
plans set forth in paragraph 2 above.

 

Notwithstanding the foregoing, you have not released any right to
indemnification under the Delaware General Corporation Law or the Company’s
bylaws with respect to any actions you took as vice president, general counsel
and secretary of the Company.

 

6. You confirm and represent that you have not filed, asserted or initiated any
claim, charge, complaint or action in any forum or form relating to your
employment with the Company, its termination or as to any matter arising or
occurring during your employment with the Company, that no such matter now
exists and that no such matter will be filed or asserted by you or on your
behalf in the future with respect to these or any related matters which occurred
on or before the date of this Agreement. This does not prohibit your
participation, to the extent provided by law, in any investigation or proceeding
before the Equal Employment Opportunities Commission or any other governmental
agency, but you agree that you will not in any way benefit from any such
proceeding, and disclaim any right to so benefit from any such proceeding.

 

7. (a) The parties each agree not to disclose any information regarding the
existence or substance of this Agreement, except to their immediate family,
attorneys or accountants, or as otherwise compelled or required by law. You
agree that if you believe any such compelled or required disclosure by you is
forthcoming or mandated, you will immediately notify the Company’s General
Counsel of any such demand or request for disclosure, and will reasonably
cooperate in lawfully resisting such disclosure, if so requested by the Company.
In addition, the Company may disclose the substance or terms of this Letter
Agreement, and/or file the letter Agreement itself, as the case may be, in
accordance with applicable disclosure laws or regulations.

 

(b) You agree that you will not make or cause to be made any statements,
remarks, or comments whether orally, in writing, or otherwise, or to make or
cause to be made any pictures, caricatures, cartoons, sculptures, posters, or to
make any other oral, written or graphic communications that could be construed
to disparage, defame, or in any way impugn the reputation of the Company or any
Company Release. The Company agrees that it will advise its EOR Leadership Team
of the fact and terms of this Letter Agreement, and will direct that they make
no such statements, remarks or comments regarding you excepting as part of any
internal Company discussions at the management level, for business reasons,
regarding your work while you were employed by the Company.

 

9



--------------------------------------------------------------------------------

(c) Except as otherwise required by law, the Company agrees that, in response to
any inquiries directed to its Vice President of Human Resources about you from
any person or organization, the Company shall only provide your dates of
employment and position held and that your employment ended as a result of your
retirement. You agree that you will direct any such inquiries to the Vice
President of Human Resources.

 

(d) The Company shall provide you with five (5) original letters of reference on
CONSOL Energy, Inc. letterhead in the form set forth in Exhibit “A” attached
hereto.

 

8. You agree that you and the Company have entered into the Letter Agreement in
order to allow for an orderly transition from your employment with the Company,
and in consideration of the mutual promises in it, and for no other reason, and
that this Letter Agreement does not constitute any admission by you or the
Company of any liability to one another, or any liability of any other nature.
You and the Company acknowledge that this form of Agreement is a modification of
the Letter Agreement provided to you by the Company on February 9, 2005 and it
is the result of an arms’ length negotiation between you and the Company. You
agree that you have been given a period of time in excess of twenty-one (21)
days to consider this Agreement, and any decision to sign this Letter Agreement
sooner has been completely voluntary on your part. You and the Company agree
that the changes to our letter to you dated and signed by you on February 9,
2005 which are included in this Letter Agreement did not restart the running of
that twenty-one (21) day period.

 

This Letter Agreement contains, among other things, a release of any actual or
potential claims that you have or may have under the Age Discrimination in
Employment Act, as amended (“ADEA”). You and the Company agree that this Letter
Agreement, excepting for your ADEA release, is effective immediately upon your
execution of it. As to your ADEA release, you and the Company agree that you may
revoke the ADEA release under this Agreement within seven (7) days after its
execution by you by delivering a signed letter, to the Company’s General
Counsel, P. Jerome Richey, at CONSOL Energy, Inc, 1800 Washington Road,
Pittsburgh, PA 15241, stating that you want to revoke the ADEA release contained
in this Letter Agreement, provided that the letter is received by Mr. Richey
within the seven (7) day revocation period. The obligations under paragraph 2
(b) above of this Letter Agreement will not be effective until the expiration of
that revocation period, and no consideration will be provided to you thereunder
until and unless that revocation period has expired without your having
exercised your revocation rights.

 

9. You have been advised to consult with an attorney before signing and
accepting this Agreement, and have, in fact, been represented by an attorney,
James Carroll, who has advised you on whether to sign and accept this Agreement.

 

10. Should any provision of this Agreement (excepting the release provisions of
paragraph 5 hereof) be declared illegal or unenforceable by any court of
competent jurisdiction and cannot be modified to be enforceable, such provision
shall become null and void leaving the remainder of this Agreement in full force
and effect. You agree that neither this Agreement nor the furnishings of the
consideration set forth herein shall be deemed or construed at any time for any
purpose as any admission by the Company of any liability or unlawful conduct of
any kind.

 

10



--------------------------------------------------------------------------------

11. This Agreement may not be modified except upon express written consent of
both parties. The parties agree that this Letter Agreement maybe executed by
facsimile and in counterparts, each of which together shall constitute the
Letter Agreement of the parties.

 

12. This Agreement sets forth the entire understanding between the parties, and
fully supersedes any prior agreements or understandings between or among the
parties.

 

13. This Agreement shall be construed according to the laws of the Commonwealth
of Pennsylvania, notwithstanding its conflicts of laws provisions, except where
federal law provides the rule of decision. You and the Company agree that any
action to enforce or interpret this Agreement will be conducted and resolved
only under the procedural rules contained in the Employment Dispute Resolution
Rules of the American Arbitration Association, the administrative and arbitrator
costs of such proceeding to be divided equally, and with each party bearing
their own costs and expenses of appearing in any such proceeding, and with any
such proceeding being conducted in Allegheny County, Pennsylvania. The
arbitrator will not be selected under the processes of the American Arbitration
Association; instead, the parties shall attempt to mutually agree on an
arbitrator. If they cannot do so within thirty (30) days of a demand to do so,
they shall each appoint an arbitrator, and those appointed arbitrators will,
within fifteen (15) days of their appointment, jointly select an arbitrator who
shall be the sole decisional arbitrator. Any award thereunder will be final and
binding upon the parties hereto, to the extent provided by law. Any proceeding
to enforce this dispute resolution provision, or the results of it, will be
brought and maintained only in the United States District Court for the Western
District of Pennsylvania, or if such court lacks subject matter jurisdiction, in
the Court of Common Pleas of Allegheny County Pennsylvania, each party hereto
consenting to the personal jurisdiction and venue of such courts.

 

The parties have read this Agreement, and voluntarily and knowingly sign and
accept this Agreement, with the intent to be legally bound hereby.

 

THIS PORTION INTENTIONALLY LEFT BLANK

 

11



--------------------------------------------------------------------------------

Please review this letter carefully. If this letter fully and correctly states
our mutual understanding and agreement, please so indicate by executing both
counterpart originals in the space indicated, and returning them to me. I will
then provide you a fully executed original for your files.

 

Very truly yours,

/s/ J. Brett Harvey

--------------------------------------------------------------------------------

J. Brett Harvey President and CEO CONSOL Energy Inc.

 

Accepted and Agreed to

This 16th Day of March 2005, intending to be legally bound hereby.

 

By:  

/s/ Stephen E. Williams

--------------------------------------------------------------------------------

    Stephen E. Williams Witness:  

/s/ James Carroll

--------------------------------------------------------------------------------